— Order, Supreme Court, New York County (Marcy S. Friedman, J.), entered November 19, 2003, which granted plaintiffs motion for summary judgment on liability, directed an assessment of damages, and denied defendant’s cross motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiffs notice of claim was timely under the circumstances *139(see Koren-DiResta Constr. Co. v New York City School Constr. Auth., 293 AD2d 189 [2002]), and the court correctly interpreted the contract provisions at issue (see Isaacs v Westchester Wood Works, 278 AD2d 184 [2000]). Defendant’s remaining contentions are unavailing. Concur—Andrias, J.P., Saxe, Sullivan, Ellerin and Sweeny, JJ.